DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:  on line 6, the phrase “acquire an image of circumstances surrounding the host vehicle the image being” is missing a comma “,” between the phrase “acquire an image of circumstances surrounding the host vehicle” and “the image being”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbach et al. (US 2016/0379411, hereinafter Harbach), and further in view of Pflug (US 2014/0333729).
Regarding claim 1, Harbach teaches a vehicle display device (abstract: system for providing various types of information to a vehicle driver; fig. 1 element 20) comprising: 
a display unit disposed in a host vehicle (fig. 1 element 32A; fig. 7 element 32) and displaying an image ([0049]: the augmented reality environment is created by the virtual design elements 80A-80D and the real image 82 presented by the display 32); 
an imaging unit (fig. 3 element 24/fig. 4 elements 24A-24N) that captures an image of circumstances surrounding the host vehicle ([0025]: the information sources 24 can include devices such as digital cameras, which are mounted on or otherwise associated with the host vehicle in suitable locations for obtained information; [0028]: the information sources 24 can include digital cameras or other image gathering devices … contain camera images of the environment surrounding the host vehicle; [0037]: the 
a controller (fig. 5: the display generator 28 comprising processor 76) configured to perform processing ([0033]: the information from at least one these information sources 24, or any combination of these information sources 24, can be processed by the display generator 28) through which, by controlling the display unit ([0044]: this information may be continually collected and processed so that current events can be conveyed on one or more displays 32), a virtual vehicle image (fig. 7 element 80A) representing a virtual vehicle imitating the host vehicle is displayed ([0044]: the virtual design elements can also include vehicle structure 80A, such as the outline of the trailer), and the image of the circumstances surrounding the host vehicle captured by the imaging unit is pasted for display ([0049]: fig. 7 is a schematic representation of a display 32 employed in lieu of the rear window of the host vehicle. As shown in fig. 7, the augmented reality environment is created by the virtual design elements 80A-80D and the real image 82 presented by the display 32. The virtual design elements include the outline of the occluding structure 80A, the animal 80B, the road 80C, and the terrain 80D, which are normally occluded by the trailer. In generating the virtual design elements 80, information based on sensing zones 50, 52, 54, and/or 58 can be used. In this embodiment, the real image 82 includes the scene behind the tractor that is not occluded by the trailer).

Pflug teaches the image of the circumstances surrounding the host vehicle captured by the imaging unit ([0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras) is pasted for display ([0048]: displayed representation the vehicle; [0049]: for improving the visual reproduction or representation of the subject vehicle within its surrounding environment, the present invention may utilize … “Environment mapping” method) as a reflected image representing reflection in the host vehicle onto an outer panel of the virtual vehicle represented by the virtual vehicle image ([0049]: the reflections may be calculated out of the images taken by the vehicle’s cameras … the reflections may be generated correctly according to the surface’s (such as, for example, the hood of the vehicle) curvature). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pflug’s knowledge to display reflected images on the vehicle’s surface and apply it into the system of Harbach because such a system is operable to display a vehicle representation that matches or corresponds to the real or actual subject or equipped vehicle, so that the driver can cognitively associate the displayed image as being representative of the driven vehicle and readily understand that the displayed vehicle represents the vehicle that he/she is driving ([0004]).
Regarding claim 9, Harbach teaches a vehicle display device (abstract: system for providing various types of information to a vehicle driver; fig. 1 element 20) comprising: 
a display unit disposed in a host vehicle (fig. 1 element 32A; fig. 7 element 32) and displaying an image ([0049]: the augmented reality environment is created by the virtual design elements 80A-80D and the real image 82 presented by the display 32); 
a controller (fig. 5: the display generator 28 comprising processor 76) configured to,
acquire an image of circumstances surrounding the host vehicle ([0037]: the information gathering module 62 implements logic for obtaining real-time or near real-time data from the information sources 24. The data includes images, videos, etc., associated with one or more of the side sensing zones 50 and 52, the rear sensing zone 54, the front sensing zone 56, and the gap sensing zone 58; [0025]: the information sources 24 can include devices such as digital cameras, which are mounted on or otherwise associated with the host vehicle in suitable locations for obtained information; [0028]: the information sources 24 can include digital cameras or other image gathering devices … contain camera images of the environment surrounding the host vehicle), the image being captured by an imaging unit (fig. 3 element 24/fig. 4 elements 24A-24N; [0028]: the information sources 24 can include digital cameras or other image gathering devices … contain camera images of the environment surrounding the host vehicle);
perform processing ([0033]: the information from at least one these information sources 24, or any combination of these information sources 24, can be processed by the display generator 28) through which, by controlling the display unit ([0044]: this 
However, Harbach does not explicitly teach the image of the circumstances surrounding the host vehicle captured by the controller is pasted for display as a reflected image representing reflection in the host vehicle onto an outer panel of the virtual vehicle represented by the virtual vehicle image.
Pflug teaches the image of the circumstances surrounding the host vehicle captured by the controller ([0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras) is pasted for display ([0048]: displayed representation the vehicle; [0049]: for improving the visual reproduction or 
Regarding claim 2, Harbach teaches wherein the controller controls the display unit to vary an orientation of the virtual vehicle (The display 32 displaying vehicle 80A in a particular orientation as shown in fig. 7 is tied to the viewpoint of the driver, and when the system detects a change in the steering angle of the vehicle, the viewpoint of the driver changes, thereby changing the displayed orientation of the displayed vehicle image 80A according to the changed viewpoint of the driver) represented by the virtual vehicle image (displaying the virtual design element 80A representing the vehicle structure) according to changes in the image of the circumstances surrounding the host vehicle ([0044]: this information may be continually collected and processed so that 
Regarding claims 3-4, Harbach teaches wherein 2618P00755 0001 PYZA-19059-US: Finalthe controller controls the display unit to emphasize a specific object image representing a specific object ([0049]: element 80B representing the animal) included in the reflected image (fig. 7 and [0044]: element 80B representing an animal 80B that is occluded by the trailer is displayed on the display 32 as shown in fig. 7).
Regarding claims 5-8, Harbach teaches a host vehicle status detecting device (information sources 24/ vehicle system sensors) that detects a status of the host vehicle ([0025]: the information sources 24 may also optionally include devices that collect or generate data indicative of vehicle operating parameters, such as vehicle 
Regarding claim 10, Harbach does not explicitly teach wherein the controller is configured to, paste an image posterior to the host vehicle, out of the image of the circumstances surrounding the host vehicle, as a posterior reflected image onto the outer panel of a rear portion of the virtual vehicle, paste an image of a right lateral side of the host vehicle, out of the image of the circumstances surrounding the host vehicle, as a right lateral reflected image onto the outer panel of a right side portion of the virtual vehicle, and paste an image superior to the host vehicle, out of the image of the circumstances surrounding the host vehicle, as a superior reflected image onto the outer panel of an upper portion of the virtual vehicle.
Pflug teaches wherein the controller is configured to, 
paste an image posterior to the host vehicle ([0048]: displayed representation the vehicle; [0049]: for improving the visual reproduction or representation of the subject vehicle within its surrounding environment, the present invention may utilize … “Environment mapping” method), out of the image of the circumstances surrounding the host vehicle (cameras capturing rearwardly, sidewardly, and forwardly images of a vehicle’s surroundings, [0007]; [0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras), as a posterior reflected image onto the outer panel of a rear portion (environmental mapping inherently maps reflection from the 
paste an image of a right lateral side of the host vehicle ([0048]: displayed representation the vehicle; [0049]: for improving the visual reproduction or representation of the subject vehicle within its surrounding environment, the present invention may utilize … “Environment mapping” method), out of the image of the circumstances surrounding the host vehicle (cameras capturing rearwardly, sidewardly, and forwardly images of a vehicle’s surroundings, [0007]; [0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras), as a right lateral reflected image onto the outer panel of a right side portion (environmental mapping inherently maps reflection from the right portion of the vehicle is mapped onto the right portion of the display vehicle image) of the virtual vehicle ([0049]: for improving the 
paste an image superior to the host vehicle (image of sky as assumed by real reflections on the real vehicle’s surface seen by any camera, [0049]), out of the image of the circumstances surrounding the host vehicle (cameras capturing rearwardly, sidewardly, and forwardly images of a vehicle’s surroundings, [0007]; [0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras), as a superior reflected image onto the outer panel of an upper portion (environmental mapping inherently maps reflection of the sky from the upper (top) portion of the vehicle is mapped onto the upper portion of the display vehicle image) of the virtual vehicle ([0049]: for improving the visual reproduction or representation of the subject vehicle within its surrounding environment, the present invention utilizes various methods for generating reflections or scattering on the vehicle’s surfaces, especially the .


Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Response to the arguments that images of the scenery are not pasted onto the outer panel of the display image vehicle. See page 7-8 of remarks.
However, the examiner disagrees. Pflug describes the image of the circumstances surrounding the host vehicle captured by the imaging unit ([0048]: the images of objects and the environment around the vehicle that are captured by the cameras and/or further sensing systems; [0049]: images taken by the vehicle’s cameras) is pasted for display ([0048]: displayed representation the vehicle; [0049]: for improving the visual reproduction or representation of the subject vehicle within its surrounding environment, the present invention may utilize … “Environment mapping” method) as a reflected image representing reflection in the host vehicle onto an outer .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612